Citation Nr: 1734012	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The appellant served on active duty from September 1971 to February 1972 and was discharged under other than honorable conditions.  He was a member of the New Jersey Army National Guard from November 1974 to May 1975.  During this time, he had a period of active duty for training (ACDUTRA) from February 17, 1975 to May 2, 1975, and received an honorable discharge.

In a March 2017 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, determined that the character of the appellant's discharge from his period of active duty from September 1971 to February 1972 is honorable for VA purposes.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania RO and Insurance Center (RO).  By that rating action, the RO, in part, denied service connection for bilateral hearing loss.  The appellant appealed this rating action to the Board.

In April 2011, the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In a 2014 Board decision, the Board remanded the issues of entitlement to service connection for a left ankle disorder, a right leg disorder, bilateral hearing loss, and tinnitus.  However, the RO had already granted service connection for a left ankle sprain in a February 2014 rating action.  Therefore, there was no case in controversy with respect to the issue of entitlement to service connection for a left ankle disorder at the time of the Board's June 2014's remand and, thus, it will not be addressed herein.  Additionally, in a May 2017 rating action, the RO granted service connection for a right knee strain and tinnitus.  The above-cited actions represent a complete grant of the benefits originally sought.  Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (noting that the Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issue remaining for appellate consideration is the one listed on the title page.

In March 2014, the appellant disagreed with the initial disability rating of 10 percent assigned to the service-connected left ankle sprain.  In addition, by a May 2015 rating action, the RO, in part, determined that new and material evidence had not been received to reopen previously denied claims for service connection for hepatitis C and obstructive sleep apnea and denied service connection for a heart disability.  Also in May 2015, the appellant disagreed with each of these determinations by the RO.  In a January 2016 rating action, the RO in part, denied service connection for an acquired psychiatric disorder.  In February 2016, the appellant disagreed with the RO's determination with respect to this claim.  Although the RO has not yet issued a statement of the case (SOC) regarding any of these disorders, they are acknowledged in the Board's Veterans Appellants Appeals Co-Locator System (VACOLS.)  Accordingly, this situation is distinguishable from Manlincon where an NOD had not been recognized.  Since VACOLS reflect that the NODs have been documented and that additional action is pending at the RO, Manlincon is not applicable with respect to the above-cited initial rating, new and material and service connection claims.  

Finally, the Board notes that after issuance of a May 2017 Supplemental Statement of the Case, wherein the RO addressed the claim for service connection for bilateral hearing loss, additional VA treatment and examination records were received into the record without a waiver of initial of RO consideration from the appellant.  As these reports reflect treatment for unrelated disabilities, they are not pertinent to the claim for service connection for bilateral hearing loss addressed herein.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not required.  38 C.F.R. § 20.1304 (2016).  A remand is required, however, for reasons that are outlined in the remand section below. 

The issue of entitlement to hypertension was been raised by the appellant on VA Form 21-526, Veterans Application for Compensation and Pension, received by VA in August 2015, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for a supplemental opinion regarding the etiology of the appellant's hearing loss.  The appellant contends that he has hearing loss as a result of acoustic trauma sustained during his periods of active duty and ACDUTRA.  

The appellant's induction examination into active military service in September 1971 showed 40 decibels in both ears at 4000 Hertz.  Thus, he met VA's definition of a disability for bilateral hearing loss under and is not entitled to the presumption of soundness for either period of active military service (i.e., September 1971 to February 1972).  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.385 (2016).  Essentially, for a hearing loss disability to have pre-existed service a level of hearing impairment must meet the criteria to be considered a "disability" under 38 C.F.R. § 3.385.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  Accordingly, the appellant's claim must be addressed only on the basis of aggravation of a pre-existing disability, as opposed to one of direct service connection.  

Shortly after entrance onto active duty, in October 1971, the appellant was seen for decreased right ear hearing acuity and other complaints as a result of a head injury that he had sustained six months previously.  An examination was negative.  The impression was post-traumatic headaches.  An undated service discharge examination report from the appellant's period of active service reflects that an audiogram was not performed.  The examiner noted that hearing was within normal limits.  On the accompanying Report of Medical History, the appellant denied hearing loss.  

A November 1974 enlistment examination report for the Army National Guard contains an audiogram, the results of which are illegible.  The appellant denied hearing loss on a November 1974 Report of Medical History. 

An August 2013 VA examination was conducted.  The examiner found that the hearing loss was not due to active service.  An April 2017 VA examination was then conducted.  The examiner opined that the hearing loss had preexisted service and was not aggravated beyond its normal progression therein.  The VA examiner reasoned that the appellant's records from his first period of service were negative for any complaints of hearing loss and that his hearing was within normal limits at service discharge.  Ultimately, the VA examiner concluded that based on current audiogram findings and the length of time between the examination and service, aggravation beyond normal progression was not demonstrated.  However, in reaching that opinion, the examiner failed to note the appellant's complaints of decreased right ear hearing acuity in October 1971.  As such, the Board finds the April 2017 examination to be inadequate as it is based on an incorrect factual premise.  Therefore, an addendum opinion is required.

Notably, the Board notes that if the appellant's bilateral hearing loss increased in severity during his period of active duty service, it would trigger application of the presumption of aggravation that may only be rebutted by clear and unmistakable evidence that such increase was due to the natural progression of the underlying disability.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (b) (2016); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his hearing loss from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  


The examiner must provide the following opinions:

a.  Is it at least as likely as not (a 50 percent or better probability) that bilateral hearing loss, which pre-existed active duty service (September 1971 to February 1972), increased in severity during active military service, to include as a result of any acoustic trauma therein?  
   
b.  If the hearing loss was aggravated during active duty service (September 1971 to February 1972), is there clear and unmistakable evidence that such increase was due to the natural progression of the disability?
   
The reviewer must comment on the October 1971 service treatment record reflecting complaints of decreased hearing acuity in the right ear after he had sustained head trauma six months previously.  
   
c.  Is it at least as likely as not (a 50 percent or better probability) that bilateral hearing loss increased in severity during ACDUTRA (February 17, 1975 to May 2, 1975), to include as a result of any acoustic trauma therein?  

d.  Is it at least as likely as not (a 50 percent or better probability) that bilateral hearing loss was caused or aggravated by service-connected tinnitus?

In providing the requested opinions, the reviewer must discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

4.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for bilateral hearing loss must be readjudicated.  If the claim remains denied, an SSOC must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
   
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




